Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 05/31/2022 has been considered.
Claims 1 and 9 are amended. Claims 17 and 19 are canceled. Claims 1-2, 4-10, 12-16, 18, and 20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of arguments has overcome the Examiner’s rejection under 35 USC § 101.
Applicant’s response by virtue of amendments has overcome the Examiner’s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0175421 to Zhou, in view of U.S. Patent No. 10,924,514 to Altman et al.
With regard to claims 1 and 9, Zhou discloses a computerized-system tor generating a dataset for a Machine Learning (M1) model for an increased accurate financial crime detection from an initiation stage of the ML model implementation, said computerized-system comprising (Fig. 3, abstract): 
a processor; a database of financial transaction records: a memory to store the database, said processor is configured to operate a Representative Dataset Generation (RDG) module, said RDG module is configured to (Fig. 3, paragraphs 14 and 48, learning software 112 may process the input data associated with a target event, without paying attention to the labels (i.e., blindly), and may categorize the target event according to an initial set of weights (w) and biases (b) associated with the input data): 
retrieving financial transaction records from the database of financial transaction records to arrange a dataset of financial transaction records, according to preconfigured techniques (paragraphs 18 and 22, features from raw transaction data may be provided as input to train a model with labeled data. The features may be included in fields that are associated with the amount of a transaction, region in which the transaction was initiated or received, or the related account profiles. Table 6 below provides sample transaction data associated with an example transaction or activity); 
processing the financial transaction records in the dataset (paragraph 13, In the training phase, an input event may be known as belonging to a certain category (e.g., fraudulent or non-fraudulent) such that the corresponding input data may be tagged or labeled as such.); 
operating feature engineering on preselected anomalous related one or more features to yield: (i) one or more probabilistic categorical features to be encoded using probability ratio and (ii) one or more probabilistic numerical features to be encoded using Gaussian probability density function, combining the probabilistic categorical feature with the probabilistic numerical feature to generate a complex features dataset (paragraphs 17, 22-24, and 46, claim 20, Accordingly, to implement an effective fraud detection model, event data may be analyzed for certain features that indicate fraud. Based on the analysis of such features, the transaction may be categorized as either fraudulent or non-fraudulent. Depending on implementation, in case of a financial event or transaction, the analyzed features may include a transaction's underlying subject matter (e.g., the amount of money being transacted) and one or more account features associated with the parties or accounts involved in the transaction. Accordingly, the probability or likelihood of whether a transaction is fraudulent or not may be calculated based on the transaction amount (e.g., the financial value involved), the region or profile from which the transfer was initiated, or the region or profile to which the transfer is directed. Comparing the information associated with the above transaction with the account's profile, outlier transaction features may be detected. Accordingly, due to the anomalies detected, the example transaction of Table 6 is likely a fraudulent transaction.  In one or more implementations, the anomalies in transaction data may be detected by way of a machine learning approach, which may be used to advantageously train a computerized learning model to look at hundreds of thousands of transaction to build an account profile and also monitor hundreds of thousands of transactions in real-time to detect anomalies according to improved methodologies disclosed herein. Table 6 below provides sample transaction data associated with an example transaction or activity. In this example scenario, the transaction amount may be $90,000 amount of transaction, transfer in region may be Shanghai, and transfer out region may be Beijing. In one example, a Gauss kernel may be used in one implementation to map the original data to an infinite dimension. Because Gauss kernel may be used to solve binary classifications, in one or more embodiments, a Gauss kernel may be used to train the SVM model. Accordingly, different machine learning methods are provided to help detect fraudulent transactions or attempts, particularly in scenarios where historical transaction data for training a fraud detection model is imbalanced. Examiner notes that transfer out region can be considered as “a probabilistic categorical feature”, the amount of the transaction can be considered “a probabilistic numerical feature”, and the transfer out region and the amount of the transaction are combined to form a sample transaction dataset shown in table 6, which can be considered as “combining the probabilistic categorical feature with the probabilistic numerical feature to generate a complex features dataset”. Examiner notes that the probability ratio for the category “the region or profile from which the transfer was initiated” is calculated to determine whether a transaction is fraudulent or not, which is considered as “one or more probabilistic categorical features to be encoded using probability ratio”. Examiner notes that the probability for the numerical feature such as the amount of the transaction can be calculated by using a gaussian kernel probability function to determine whether a transaction is fraudulent or not, which is considered as “one or more probabilistic numerical features to be encoded using Gaussian probability density function”),
wherein the complex features dataset is created by applying a function (paragraphs 17, 22-24, 26-30, and 46, claim 20, Examiner notes that several transaction features (prior fraud history, transfer out regions, transaction amount) are applied to a function (1.1) and the yielded results are combined/considered together to represent a hypothetical prediction, which is considered as “wherein the complex features dataset is created by applying a function”);  and
providing the one or more probabilistic categorical features, the one or more probabilistic numerical features and the complex features dataset to an ML model for classification of a financial transaction, wherein said ML model is deployed in the financial transaction management system in an Information Maintenance (IFM) Real Time (RT) detection environment, thus, increasing an accuracy of the classification of a financial transaction that is performed right from an initiation stage of the ML model implementation (paragraphs 15, 24, 26, and 44, In the initial stages of the learning phase, the categorization may be based on randomly assigned weights and biases, and therefore highly inaccurate. However, learning software 112 may be trained based on certain incentives or disincentives (e.g., a calculated loss function) to adjust the manner in which the provided input is classified. The adjustment may be implemented by way of adjusting weights and biases associated with the input data. Through multiple iterations and adjustments, the internal state of learning software 112 may be continually updated to a point where a satisfactory predictive state is reached (i.e., when learning software 112 starts to more accurately classify the inputted events at or beyond an acceptable threshold). In one or more embodiments, using the above training formulas to train the model may provide for a more accurate model. An SVM may be a linear classifier and sometimes the classification boundary may not be linearly definable (e.g., the boundary may be more accurately defined by a curve). In one or more implementations, the anomalies in transaction data may be detected by way of a machine learning approach, which may be used to advantageously train a computerized learning model to look at hundreds of thousands of transaction to build an account profile and also monitor hundreds of thousands of transactions in real-time to detect anomalies according to improved methodologies disclosed herein. Formula 1.1 may be used to calculate an output value y for one or more input data x, and to help further classify data that, as applied to the model, satisfies a condition (e.g., if y>0), suggesting a corresponding transaction belongs to a fraudulent (e.g., positive) class. If data as applied to the model does not satisfy the respective condition (e.g., if y<0), the transaction may be recognized as belonging to a non-fraudulent (e.g., negative) class, for example. To summarize, x.sub.n may denote a feature or attribute associated with an event, and y.sub.n may represent a hypothetical prediction of x.sub.n. If a certain condition is met (e.g., y.sub.n>0), transaction data (x.sub.n) may be deemed as fraudulent, for example, based on historical training data previously fed to the model. Examiner notes that the transaction classification model is utilized to monitor transactions in real-time to classify the transactions as fraud or non-fraud, wherein transaction classification model is trained to improve accuracy of classification).
However, Zhou does not disclose the probability ratio can be inverse probability ratio; providing features to an ML model for classification of a financial transaction by calculating and attributing a risk score thereof, wherein said ML model is sending back to the financial transaction management system a financial transaction having an attributed risk score less than a threshold for further processing, wherein said ML model is sending an alert as to a financial transaction having an attributed a risk score above the threshold to an alert manager application having a User Interface (UI), to be presented and manually evaluated and tagged by an analyst via the UI, and marks the financial transaction as fraud when its attributed risk score is above a preconfigured threshold.
However, Altman teaches the probability ratio can be inverse probability ratio (One skilled in the art will appreciate that the inverse may be used, and the probability may be the probability that the account creation is legitimate, col. 9, lines 16-32), providing features to an ML model for classification of a financial transaction by calculating and attributing a risk score thereof, wherein said ML model is sending back to the financial transaction management system a financial transaction having an attributed risk score less than a threshold for further processing, wherein said ML model is sending an alert as to a financial transaction having an attributed a risk score above the threshold to an alert manager application having a User Interface (UI), to be presented and manually evaluated and tagged by an analyst via the UI, and marks the financial transaction as fraud when its attributed risk score is above a preconfigured threshold (The method also includes calculating, by a machine learning model processing the plurality of features and executing on the first internal computer, a probability score that the first request is fraudulent. The method also includes comparing, by the first internal computer, the probability score to a threshold to form a comparison result. By way of a non-limiting example, a legitimate company provides third-party software that helps a user manage finances. With the permissions of the user and of a legitimate provider bank, the third-party software can access a user bank account over a network in order to track both account balance and banking transactions in the user bank account. The user provides security credentials, that the user could use to directly access the bank account, to the third-party software so that the third-party software can access the bank account over the network. The process of establishing communication between the third-party software and the user bank account may be referred to as account attachment. Of course, the owner or manager of the third-party software (300) only uses such a list only for security purposes and may accordingly notify the owner or operator of the provider server (304), law enforcement, or both. Other information may also be obtained from the so-called “dark web” and used features. For example, the fact that a criminal hacker boasts of a crime he or she committed on a dark website may be discovered and extracted as one of many of the selected features (416). Other features may include the physical location of the login attempt, a history of past attempts to attach accounts, lists published on the dark web, the number of providers attached via the third-party software (400), the number of failed attempts to attach to the sensitive data account (302), the time since the last attachment attempt, the time since account creation, the time of day, metadata from user accounts, the internet protocol (IP) address of the user computer, the nature of transactions performed between the third-party software (400) and the sensitive data account or between the third-party software (400) and the provider server, and others. The security software (308) determines a probability that the account creation and/or attachment attempt is legitimate or illegitimate. In one or more embodiments, the probability is a probability that the account creation is illegitimate. If this probability is below a threshold, the third-party software (300) continues normal operation of the third-party software (300). If this probability is above the threshold, the third-party software (300) orders a security action, as described further below. The security action may be to report unknown user computer to an authority, such as a security division of the operator of provider server, or perhaps a law enforcement agency.   the third-party software provides the legitimate user with financial software tools for manipulating and analyzing the legitimate user's finances. For example, the bank may not provide the user with financial planning software tools, spending analysis software tools, or the like. The bank also may provide an account manipulation user interface that the user disfavors, and the third-party software provides the user with an improved user interface for manipulating the user's financial affairs with the bank. Examiner notes that calculating a portability score for a fraud/crime action/transaction, which is considered as “calculating a risk score”. Examiner notes that If this probability is below a threshold, the third-party software (300) continues normal operation, which is considered as “wherein said ML model is sending back …a financial transaction …for further processing”. Examiner notes that If this probability is above the threshold, the third-party software (300) orders a security action, such as report/notify/alert an authority for further evaluation/tracking, which is considered as “wherein said ML model is sending an alert …to an alert manager application…to be presented and manually evaluated and tagged by an analyst via the UI”, col. 1, lines 49-55, col. 3, lines 24-35, col. 9, lines 6-32, col. 11, lines 4-33, col. 14, lines 21-39, and col. 15, lines 39-42); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Zhou to include, the probability ratio can be inverse probability ratio; providing features to an ML model for classification of a financial transaction by calculating and attributing a risk score thereof, wherein said ML model is sending back to the financial transaction management system a financial transaction having an attributed risk score less than a threshold for further processing, wherein said ML model is sending an alert as to a financial transaction having an attributed a risk score above the threshold to an alert manager application having a User Interface (UI), to be presented and manually evaluated and tagged by an analyst via the UI, and marks the financial transaction as fraud when its attributed risk score is above a preconfigured threshold, as taught in Altman, in order to increase security in a computer network and detect fraudulent use (Altman, col. 1, lines 36-37).
With regard to claims 4 and 12, Zhou discloses after providing the one or more probabilistic categorical features, the one or more probabilistic numerical features and the complex feature dataset to the ML model the RIDGC module is further configured to performing model tuning, training and testing (paragraphs 15, 21, and 23).  
With regard to claims 5 and 13, Zhou discloses the model tuning, training and testing is performed by Anomaly Detection Model (ADM) tuning; (b) ADM training; and (c) ADM testing and validation (paragraphs 15, 21, and 23).
With regard to claims 6 and 14, Zhou discloses after providing the one or more probabilistic categorical features, the one or more probabilistic numerical features and the complex feature dataset to the ML model, when the number of yielded tagged financial transaction records is above a predefined threshold, the RDG module is further configured to perform: (i) Supervised Model (SVM) tuning; (ii) SVM training; and (iii) SVM testing and validation (paragraphs 15, 38, and 44, depending on implementation, machine learning features such as support vector machines (SVMs) may be advantageously employed to account for data used for classification and regression analysis (S250). SVMs may be implemented as supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis. Given a set of training examples marked as belonging to the fraudulent or non-fraudulent categories, an SVM training algorithm may build a model configured to assign new examples to one category or the other, making it a non-probabilistic binary linear classifier, for example).  
With regard to claims 7 and 15, Zhou discloses the ADM tuning, ADM training and ADM testing and validation is performed according to an Isolation Forest algorithm (it’s well known that Isolation forest is the first anomaly detection algorithm that identifies anomalies using isolation).  
With regard to claims 8 and 16, Zhou discloses the preconfigured techniques include: random sampling, time-based sampling, stratified sampling, other type of sampling or any combination thereof (paragraphs 18, 22, and 30, it’s well known to retrieve raw transaction records by utilizing different sampling techniques).  
With regard to claims 18 and 20, Zhou discloses wherein the function is IPR(C1) x IPR(C2) x ...x IPR(Cn) x P(N1) x P(N2) x....x P(Nm) (paragraphs 27-30, In accordance with one or more aspects, w and b, may be parameters that respectively define weights and biases associated with different event features. For example, event data inputted to a predictive model may include some features that may be represented by example transaction vector. Examiner notes that weights and biases for different features can form a function to create a specific complex features dataset).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0175421 to Zhou, in view of U.S. Patent No. 10,924,514 to Altman et al., and further in view of U.S. Patent Application Publication No. 2006/0074986 to Mallalieu et al.
With regard to claims 2 and 10, the combination of references discloses the processing of the financial transaction records in the dataset is further performed by performing: (ii) fraud tagging and fraud enrichment to yield tagged financial transaction records (paragraph 13), however, the combination of references does not disclose performing data validation for completeness and missing attributes on the retrieved financial transaction records.  
However, Mallalieu teaches performing data validation for completeness and missing attributes on the retrieved financial transaction records (Hence, for example, missing data or incomplete data from an individual's address history is taken into account by the validation facility to provide a determination on the authenticity of an individual's identity. Thus, the present invention beneficially leverages both automatic machine judgment and human judgment to authenticate identity documents and determine if the claimed identity of an individual is valid.  The business policies 46 provide various rules and conditions for use by the validation facility 18 to determine which database to query, how to treat certain data in terms of weighting and other features such as how to handle missing or incomplete address information or name information. if the validation facility 18 is tasked to authenticate an individual's identity to issue a passport the validation facility can use a first set of policies within the business policies 46 for such a task and use another set of policies when tasked to authenticate an ID to perform a commercial transaction such as a credit card or debit card, paragraphs 9 and 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, performing data validation for completeness and missing attributes on the retrieved financial transaction records, as taught in Mallalieu, in order to perform identity verification that reduces the sole reliance on a human operator to verify the authenticity of the presented document and the individuals identity while minimizing the exposure of the individuals private data to the operator (Mallalieu, paragraph 7).


Response to Arguments
Applicants' arguments filed on 05/31/2022 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose the complex features dataset is created by applying a function”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687